590 F.3d 981 (2009)
Claude CASSIRER, Plaintiff-Appellee,
v.
KINGDOM OF SPAIN, a foreign state, Defendant, and
Thyssen-Bornemisza Collection Foundation, an agency or instrumentality of the Kingdom of Spain, Defendant-Appellant.
Claude Cassirer, Plaintiff-Appellee,
v.
Kingdom of Spain, a foreign state, Defendant-Appellant, and
Thyssen-Bornemisza Collection Foundation, an agency or instrumentality of the Kingdom of Spain, Defendant.
Nos. 06-56325, 06-56406.
United States Court of Appeals, Ninth Circuit.
December 30, 2009.
Stuart Russell Dunwoody, I, Esquire, Davis Wright Tremaine, LLP, Seattle, WA, Andrew R. Hall, Esquire, Davis Wright Tremaine, LLP, Los Angeles, CA, for Plaintiff-Appellee.
William M. Barron, Esquire, Smith, Gambrell & Russell, LLP, New York, NY, Elizabeth A. Fierman, Esquire, Alston & Bird, LLP, Los Angeles, CA, for Defendant.
Walter T. Johnson, Nixon Peabody, LLP, San Francisco, CA, Thaddeus J. Stauber, Nixon Peabody, LLP, Los Angeles, CA, for Defendant-Appellant.
D.C. No. CV-05-03459-GAF.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.